Title: To Benjamin Franklin from Reuben Harvey, with Franklin’s Note for a Reply,17 Ma[y] 1783
From: Harvey, Reuben
To: Franklin, Benjamin


          
            
              Respected Friend
              Cork 17th. Ma[y, 1783]
            
            I take the liberty to ask thy advice on the following Matter [faded: and request(?)] an answer as soon as possible. A Merchant(?) here named
              Stubbeman who has continued warmly attach’d to America
              is now loading a Ship call’d the Ann Benjn. Edmonton Master for Philadelphia which
              will be ready to sail in 20 days; There are about 100 poor Tradesmen & Husbandmen
              offering to proceed on board this Ship in order to settle in America, but they have
              not Money to pay their Passage, & therefore propose to indent as Servants for a
              certain term, as has been the custom heretofore; but my friend Stubbeman is unwilling
              to accept them in this manner until he has thy opinion respecting the propriety of it,
              least Congress may disapprove of such Men being carried out to America; I own I think
              that those sort of useful laborious Men will be very acceptable in your Country, &
              I can assure thee there is not a Convict or Felon amongst them. Thy immediate Answer
              will be acknowledg’d a great favour, as the Vessel will only be delay’d until it
                comes.
            I am with the most respectful regard Thy sincere Friend
            
              Reuben Harvey
            
          
          
            I have had the pleasure to receive the first consignment that
              arrived from the United States; viz—The Enterprize Capt Garzia from Rhode Island, She
              was address’d to me by a Gentn. named Charles Green a Cousin Germain of Genl.
                Green.
            Benjamen Franklin Esqr.
          
         
          Addressed: Benjamen Franklin Esqr. /
            Ambassador from the / United States of America / at / Paris
          
          Endorsed: They will go to a Country
            where People do not export their Beef & Linnen to import Claret, while the Poor at
            home live on Potatoes and wear Rags. Indeed America has not Beef & Linnen sufficient
            for Exportation, because every Man there, even the poorest, eats Beef and wears a
            Shirt.
        